PER CURIAM.
Epitomized Opinion
Plaintiffs in error were indicted and tried separately for rape upon a school girl 17 years of age. One admitted connection with the girl but alleged it was with her consent. The other denied that he had anything to do with the girl. Each was found guilty and prosecuted error to this court.
In the bills of exceptions the court finds some errors well taken and which might in some circumstances be prejudicial to the accused. But from examination of the record in each case the court is unanimously of the opinion that both plaintiffs in error are guilty and that substantial justice was done in the court below and that the jury would have found thq accused guilty even if the error had not occurred. Judgment in each case affirmed.